Citation Nr: 0335417	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right femoral pseudoaneurysm with femoral nerve palsy and 
history of phlebitis, currently rated as 20 percent 
disabling.

2.  Entitlement to a compensable rating for nasopharyngitis. 

3.  Entitlement to a compensable rating for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had honorable active service from June 1941 to 
August 1943.

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that assigned an increased (20 
percent) evaluation for residuals of a left thumb injury with 
osteomyelitis, denied an increased rating for residuals of a 
right femoral pseudoaneurysm with femoral nerve palsy and 
history of phlebitis, and denied compensable ratings for 
nasopharyngitis and for gastroenteritis.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution. 

The veteran submitted a notice of disagreement (NOD) in 
September 2001.  The RO issued a statement of the case (SOC) 
in April 2002 discussing four issues on appeal.  
Subsequently, the veteran submitted a timely VA Form 9 in 
which he checked the box indicating that he intended to 
appeal only the issues that he listed on the form.  He listed 
the three issues shown on page 1 but did not mention the left 
thumb rating issue.  Therefore the issue of an increased 
rating for the left thumb is no longer before the Board.  

The veteran has not requested a hearing.  

The claim for an increased rating for residuals of a right 
femoral pseudoaneurysm with femoral nerve palsy and history 
of phlebitis will be addressed in the REMAND portion of the 
decision.


FINDINGS OF FACT

1.  Nasopharyngitis is manifested by report of frequent nasal 
discharge, breathing difficulty, and sinus pain; pre-
bronchodilation FEV-1 is 85 percent of predicted value, and 
FEV-1/FVC ratio is 76 percent; there has been no use of 
systemic medication, corticosteroid, immunosuppressive 
medicine or bronchodilator therapy.  

2.  Gastroenteritis is manifested by frequent abdominal 
cramps and constipation.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating for 
nasopharyngitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic 
Codes 6521, 6522, 6600, 6602 (2003).

2.  The criteria for a 10 percent schedular rating for 
gastroenteritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Codes 7301, 7307, 7310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
applicable to the issues on appeal.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 
(VA has expressly provided that its VCAA regulations will 
apply to all claims that were pending before VA on November 
9, 2000, and we believe VA had authority to provide that the 
VCAA requirements will apply to claims pending before the 
Board, even if doing so would impose some retroactive burden 
upon VA).  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary (i.e., to 
VA) that is necessary to substantiate the claim.  VA is to 
specifically inform the veteran and his representative of 
which portion, if any, of the evidence is to be provided by 
the veteran and which part, if any, VA will attempt to 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court has also held that where a Board decision addresses 
a question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as the 
decision below is favorable to the veteran.  The veteran has 
been notified as to the laws and regulations governing the 
evaluation of nasopharyngitis and gastroenteritis.  He has, 
by rating action and an SOC, been advised of the evidence 
considered in connection with his claims, and what evidence 
that is potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent records identified by the veteran.

Although the Board cannot point to any specific notice of 
what further evidence the veteran is to provide and what 
evidence VA will provide, as required by Quartuccio, because 
the decision below is favorable to the veteran, no unfair 
prejudice will result.  A remand for further notice would 
thus serve only to further delay resolution of the claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Factual Background

The veteran's service medical records (SMRs) reflect 
treatment for catarrhal gastroenteritis and catarrhal 
nasopharyngitis.  

In a June 1947 rating decision, service connection was 
established for gastroenteritis and for nasopharyngitis.  
Noncompensable ratings were assigned but no diagnostic code 
was mentioned in the decision. 

According to an April 1988 rating decision, Diagnostic Code 
6599 was assigned for nasal pharyngitis and Diagnostic Code 
7399 was assigned for gastroenteritis.  

In January 2000, the veteran requested an increased rating.

A March 2000 VA cardiology clinic report notes several 
medications for various disorders, but none appear to be for 
respiratory difficulty.  The examiner noted no chills or 
cough, no burning or runny eyes, no runny nose or sore 
throat, and no shortness of breath.  The head, eyes, ear, 
nose, and throat were unremarkable.  The lungs were clear 
with no rales.   

A May 2000 VA outpatient treatment report notes a history of 
larynx cancer 20 years earlier treated with radiation.  A 
computerized tomography (CT) scan of the paranasal sinuses 
was normal.  The diagnosis was sinusitis.  

The veteran underwent a VA intestinal disease compensation 
and pension examination in July 2000.  The examiner noted 
that the claims file and chart was not available.  During the 
examination the veteran reported frequent shortness of breath 
with cough and yellow expectoration.  He reported upper 
respiratory infection at least three or four times per year.  
He was not on any medication.  He had a history of hay fever 
and allergies and did not smoke.  The veteran also reported 
abdominal cramps and constipation.  He took Metamucil.  He 
had no melena or hematemesis.  

The July 2000 examiner found mild kyphosis during a chest 
examination.  Breath sounds were rough.  No rales or ronchi 
were heard.  A chest X-ray was normal.  A pulmonary function 
test revealed mild obstruction infarct with bronchodilator.  
Pre-bronchodilation FEV-1 (forced expiratory volume in one-
second) was 85 percent of predicted value and post 
bronchodilation FEV-1 was 94 percent of predicted value.  FVC 
(forced vital capacity) was 82 percent of predicted value 
pre-bronchodilation and 91 percent post-bronchodilation.  The 
FEV-1/FVC ratio was 76 percent before and 78 percent after 
bronchodilation.  July 2000 chest X-rays were normal.  

The relevant diagnoses were enteritis with vague abdominal 
complaints; and, recurrent upper respiratory infection with 
hay fever, "asthmatic bronchitis should be the diagnosis."

In November 2000, the RO continued a noncompensable rating 
for nasopharyngitis under Diagnostic Code 6599-6522 and 
continued a noncompensable rating for gastroenteritis under 
Diagnostic Code 7399-7307.

In April 2002, the veteran submitted a VA Form 9 in which he 
reported constant leakage and very difficult breathing with 
pain above the eyes.  With respect to enteritis, he reported 
constant stomach and bowel problems.  

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

A.  Nasopharyngitis Rating

The RO has rated nasopharyngitis as noncompensable under 
Diagnostic Code 6599-6522 during the entire appeal period.  
The Board must determine whether there is a basis to assign a 
compensable rating during any portion of the appeal period.  
In July 2000, the respiratory diagnosis was recurrent upper 
respiratory infection with hay fever, "asthmatic bronchitis 
should be the diagnosis."  This suggests that diagnostic 
codes for the pharynx, and for rhinitis, bronchitis, and 
asthma should also be considered.  The pharynx is rated under 
Diagnostic Code 6521, rhinitis is rated under Diagnostic Code 
6522, bronchitis is rated under Diagnostic Code 6600, and 
asthma is rated under Diagnostic Code 6602.  

The service-connected disability is currently manifested by 
report of frequent nasal discharge, breathing difficulty, and 
sinus pain; pre-bronchodilation FEV-1 of 85 percent of 
predicted value, and an FEV-1/FVC ratio of 76 percent; no 
systemic medication, corticosteroid, immunosuppressive 
medicine or bronchodilator therapy is used.  

Injury to the pharynx is rated under Diagnostic Code 6521.  
Stricture or obstruction of pharynx or nasopharynx, or; 
absence of soft palate secondary to trauma, chemical burn, or 
granulomatous disease; or, paralysis of soft palate with 
difficulty swallowing (nasal regurgitation) and speech 
impairment warrants a 50 percent rating.  This is the only 
rating offered for injury to the pharynx.  38 C.F.R. § 4.97, 
Diagnostic Code 6521 (2003).  The criteria for a 50 percent 
rating do not appear to be more nearly approximated in this 
case because none of the required signs or symptoms is shown.  

A 10 percent evaluation is warranted for allergic or 
vasomotor rhinitis where there are no polyps but there is 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation requires polyps.  38 C.F.R. § 4.97, Diagnostic 
Code 6522 (2003).  No nasal passage appears to be obstructed 
nor is any polyp shown, which eliminates this diagnostic code 
from further consideration.  

Chronic bronchitis is rated under Diagnostic Code 6600.  
Under Diagnostic Code 6600, a 10 percent evaluation is 
warranted where the FEV-1 is 71 to 80 percent of predicted, 
or; FEV-1/FVC is 71 to 80 percent, or; where diffusion 
capacity of the lung for carbon monoxide by the Single Breath 
Method (DLCO (SB)) is 66 to 80 percent of predicted.  A 30 
percent disability rating is warranted where FEV-1 is 56 to 
70 percent of predicted value; or, where DLCO (SB) is 56 to 
65 percent predicted.  A 60 percent disability rating is 
warranted for chronic bronchitis where FEV-1 is 40 to 55 
percent of predicted value; or, where DLCO (SB) is 40 to 55 
percent predicted; or, for maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2003).  

The following conditions warrant a 100 percent schedular 
disability rating under Diagnostic Code 6600: Where the FEV-1 
is less than 40 percent of predicted value, or; FEV-1/FVC is 
less than 40 percent, or; DLCO (SB) is less than 40 percent 
predicted, or, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2003).

Comparing the symptoms attributed to the service-connected 
respiratory disability with the criteria of Diagnostic Code 
6600, the Board finds that the criteria for a 10 percent 
disability rating under Diagnostic Code 6600 are more nearly 
approximated because the FEV-1/FVC ratio is clearly between 
71 and 80 percent.  

Bronchial asthma is rated under Diagnostic Code 6602.  Under 
Diagnostic Code 6602, a 10 percent evaluation is warranted 
where the FEV-1 is 71 to 80 percent of predicted, or; FEV-
1/FVC is 71 to 80 percent, or, where intermittent 
inhalational or oral bronchodilator therapy is used.  A 30 
percent evaluation is warranted for FEV-1 of 56 to 70 percent 
predicted, FEV-1/FVC of 56 to 70 percent, daily inhalation or 
bronchodilator therapy, or inhalation anti-inflammatory 
medication.  A 60 percent evaluation is warranted for FEV-1 
of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
FEV-1 of less than 40 percent predicted, FEV-1/FVC of less 
than 40 percent, more than one attack per week with episodes 
of respiratory failure, or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications warrants a 100 percent 
evaluation.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthma attacks 
must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(2003).

Pulmonary function tests and the absence of any other symptom 
pertinent to a rating higher than 10 percent indicate that 
the criteria for a 30 percent or higher rating under either 
Diagnostic Code 6600 or 6602 are not more nearly 
approximated.  A 10 percent rating must therefore be granted.  

B.  Gastroenteritis Rating

The RO has rated gastroenteritis as noncompensable under 
Diagnostic Code 7399-7307 during the entire appeal period.  
The Board must determine whether there is a basis to assign a 
compensable rating during any portion of the appeal period.  
The July 2000 VA compensation and pension examiner offered a 
diagnosis of enteritis with vague abdominal complaints.  The 
Board will therefore consider Diagnostic Code 7307, which is 
the code for gastritis, hypertrophic and atrophic.  

Under Diagnostic Code 7307, a 10 percent evaluation is 
warranted for chronic hypertrophic gastritis where small 
nodular lesions eroded and symptoms are shown.  A 30 percent 
evaluation is warranted for chronic hypertrophic gastritis 
where multiple small eroded or ulcerated areas are shown, 
with symptoms.  A 60 percent evaluation is warranted where 
severe hemorrhages, or large ulcerated or eroded areas are 
shown.  Chronic atrophic gastritis includes a number of 
diseases, including pernicious anemia.  The underlying 
condition is to be rated.  38 C.F.R. § 4.114, Code 7307 
(2003).

The veteran's gastroenteritis is manifested by frequent 
abdominal cramps and constipation.  The Board notes that 
these symptoms do not match those required for a compensable 
rating for hypertrophic gastritis under because nodular 
lesions are not shown.  Therefore, Diagnostic Code 7310 
should be considered.  

According to Diagnostic Code 7310, residuals of injury of the 
stomach are evaluated as for peritoneal adhesions under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7301.  
Referring to Diagnostic Code 7301, that section provides that 
if there is pulling pain on attempting work or if aggravated 
by body movement, or if there is occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension, a 10 percent evaluation is 
warranted.  A partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain warrants a 30 percent rating.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7301, 7310 (2003).  

The Board finds that frequent abdominal cramps and 
constipation more nearly approximate the criteria for a 10 
percent rating under Diagnostic Code 7310.  The criteria for 
a rating higher than 10 percent are not more nearly 
approximated because no actual stomach obstruction is shown.  
A 10 percent rating must therefore be granted.  

C.  Extraschedular Consideration

38 C.F.R. § 3.321(b) (2003) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, neither disability has been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  A 10 percent rating for nasopharyngitis is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.  

2.  A 10 percent rating for gastroenteritis is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.  


REMAND

In his substantive appeal, the veteran reported increased 
right thigh problems and expressed fear of still further 
worsening symptoms.  His most recent compensation and pension 
examination was accomplished in July 2000.  Because he has 
essentially reported a worsening of symptoms since the 
examination, the duty to assist includes ordering a fresh 
examination.  38 C.F.R. § 4.2 (2003); Littke v. Derwinski, 1 
Vet. App. 90, 93 (1995); Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

During the remand period, the RO must inform the veteran of 
and his representative that VA will assist in obtaining 
evidence necessary to substantiate his claim and specifically 
inform them of which portion, if any, of the evidence is to 
be provided by the veteran and which part, if any, VA will 
attempt to obtain.  Quartuccio, supra.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since July 2000.  The RO should then take 
all necessary steps to obtain copies of 
those records and advise the veteran if 
the records are not obtained.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should notify 
the veteran that VA will offer him a 
compensation and pension examination 
addressing residuals of a right femoral 
pseudoaneurysm and any current disability 
stemming from that disorder.  The RO 
should notify the veteran that he may 
submit any argument evidence on the 
matter, or if he identifies the source of 
any other evidence, VA will assist in 
obtaining that evidence for him if he 
desires.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for an appropriate VA examination to 
determine the nature and severity of all 
disability stemming from the service-
connected right femoral pseudoaneurysm, 
femoral nerve palsy, and history of 
phlebitis.  The claims file should be 
made available to the examiner for 
review.  The examiner is asked to review 
the claims file and note that review in 
the report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for an increased rating.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



